PER CURIAM
Terrell Perkins appeals from the judgment upon his convictions after a jury trial on one count of first degree murder in violation of Section 565.020 RSMo 20001 , two counts of first degree assault in violation of Section 565.050, two counts of unlawful use of a weapon in violation of Section 571.030, one count of first degree endangering the welfare of a child in violation of Section 568.045, and six counts of armed criminal action in violation of Section 571.015. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

Unless otherwise indicated, all further statutory references are to RSMo 2000 as amended.